Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Estate of James W. Fisher, Deceased                   Appeal from the County Court at Law of
                                                      Harrison County, Texas (Tr. Ct. No. 2011-
No. 06-13-00106-CV                                    16,479-CCL). Opinion delivered by Chief
                                                      Justice Morriss, Justice Carter and Justice
                                                      Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellants, Sheila N. Fisher and Carlos Garcia, III, pay all costs
of this appeal.
                                                      RENDERED JANUARY 15, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk